DETAILED ACTION
1.	 Claims 1-20 are allowed. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 3 7 CFR 1.114.
3.	A request for continued examination under 37 CFR 1.1 14, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.1 14. Applicant's submission filed on 06/30/2022 has been entered.

REASONS FOR ALLOWANCE
4	The following is an examiner’s statement of reason for allowance in addition to the teaching of claims 1 and 15  as a whole, closest art of record failed to teach or suggest among other thing:, 
 “ extracting a single component velocity field of a 2-D plane from a 2-D color Doppler image; receiving a geometrical boundary of a region of interest within the 2-D color Doppler image; applying a plurality of boundary conditions to the geometrical boundary, an at least one inlet, and an at least one outlet, of the single component velocity field of a 2-D plane; solving a stream function vorticity formulation to reconstruct a transverse velocity component based on the single component velocity field of a 2-D plane, wherein the solving the stream function comprises: initializing a plurality of vorticity values for each point of a flow field of the 2-D color Doppler image within the geometrical boundary of the region of interest; and iterating, by solving numerically, Poisson Equation for the stream function with an iterated vorticity as a source term of the Poisson Equation until a difference between a resulting stream function and the stream function is below a tolerance value

5.	The following is an examiner’s statement of reason for allowance in addition to the teaching of claim 18 as a whole, closest art of record failed to teach or suggest among other thing:, 
“extracting a single component velocity field of a 2-D plane from the 2-D color Doppler image; receiving a geometrical boundary of a region of interest within the 2-D color Doppler image; applying a plurality of boundary conditions to the geometrical boundary, an at least one inlet, and an at least one outlet, of the single component velocity field of a 2-D plane;  18Attorney Docket. No. 67985-02 solving a stream function vorticity formulation to reconstruct a transverse velocity component; and outputting a reconstructed 2-D 2-component velocity based on the transverse velocity component”

6.	Claims not specifically addressed are allowed because they are dependent of the allowed independent claims.

7.	Below is  a prior art  that teach some limitations of the claims 1, 15 and 18 but are lack the teaching of the limitations mentioned above: 
a. “Ultrasound Vector Flow Imaging—Part I: Sequential Systems”, to JENSEN et al.., disclosed: 
a methods for blood velocity vector flow imaging (VFI) for conventional sequential data acquisition. This includes multibeam methods, speckle tracking, transverse oscillation, color flow mapping derived VFI, directional beamforming, and variants of these. The review covers both 2-D and 3-D velocity estimation and gives a historical perspective on the development along with a summary of various vector flow visualization algorithms. The current state of the art is explained along with an overview of clinical studies conducted and methods for presenting and using VFI. A number of examples of VFI images are presented, and the current limitations and potential solutions are discussed (see Abstract).

8.	Below is  references  that teach the limitations of the claims 1, 15 and 18 but it is not a prior art because of the date and  same Applicant.
. “Colour-Doppler echocardiography flow field velocity reconstruction using a stream function–vorticity formulation”, to Pavlos P. Vlachos.., disclosed:
A method (Doppler Velocity Reconstruction or DoVeR), for reconstructing two-component velocity fields from colour Doppler scans. DoVeR employs the stream function–vorticity equation, which satisfies mass conservation while accurately approximating the flow rate of rotation. We validated DoVeR using artificial colour Doppler images generated from computational fluid dynamics models of left ventricle (LV) flow. We compare DoVeR against the conventional intraventricular vector flow mapping (iVFM1D) and reformulated iVFM (iVFM2D). LV model error analysis showed that DoVeR is more robust to noise and probe placement, with noise RMS errors (nRMSE) between 3.81% and 6.67%, while the iVFM methods delivered 4.16–24.17% for iVFM1D and 4.06–400.21% for iVFM2D. We test the DoVeR and iVFM methods using in vivo mouse LV ultrasound scans. DoVeR yielded more haemodynamically accurate reconstructions, suggesting that it can provide a more reliable approach for robust quantification of cardiac flow

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Mekonen Bekele whose telephone number is 469-295-9077. The Examiner can normally be reached on Monday -Friday from 8:00AM to 5:50 PM Eastern Time.
If attempt to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Eng, George can be reached on (571) 272-7495.The fax phone number for the organization where the application or proceeding is assigned is 571-237-8300.  Information regarding the status of an application may be obtained from the patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. 
Status information for unpublished application is available through Privet PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have question on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217-919 (tool-free).
/MEKONEN T BEKELE/Primary Examiner, Art Unit 2699